Citation Nr: 0620123	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  94-47 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a sprain to the 
right ring finger.

2.  Entitlement to an increased disability rating for 
service-connected right carpal tunnel syndrome, 
postoperative, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected traumatic arthritis of the right wrist, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney 
at Law



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

Procedural history

The remote procedural history of this case has been reviewed 
in previous Board decisions.

The veteran provided testimony at a hearing conducted before 
personnel at the RO in January 1999.  The transcript from 
that hearing is of record.

In March 2000, the Board denied the veteran's claims as to 
the three issues which are currently on appeal.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  By a March 2001 Order, the 
Court, pursuant to a joint motion for remand signed by 
representatives of the veteran and the Secretary of Veterans 
Affairs, vacated the Board's decision and remanded the matter 
to the Board.  

The Board subsequently promulgated a decision in March 2002 
which again denied the issues on appeal.  The veteran 
appealed that decision to the Court.  
By a February 2003 Order, the Court, pursuant to a new joint 
motion, vacated the Board's March 2002 decision and remanded 
the matter to the Board.  Following the Court's February 2003 
Order, the Board remanded this case in December 2003 for 
additional development.  The case has now been returned to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a sprain to 
the right ring finger are manifested by complaints of pain, 
with objective findings of tenderness to palpation at the 
base of the finger and X-ray findings of a mild deformity at 
the distal shaft of the ring finger metacarpal bone and 
minimal spur formation in the distal interphalangeal joint.  
The competent medical evidence does not reflect that the 
disability has resulted in ankylosis of this joint, or 
limitation of motion of the ring finger or of any other 
fingers, or limitation of function of the right hand.  

2.  The veteran's service-connected right carpal tunnel 
syndrome of the right wrist is manifested by pain, decreased 
sensation, reduced grip strength, mild weakness in the median 
innervated muscles, and tenderness over the median nerve at 
the wrist, which is productive of mild disability.  This 
impairment is not of such severity as to constitute moderate 
incomplete paralysis.

3.  The veteran's service-connected traumatic arthritis of 
the right wrist is manifested by pain, limitation of motion, 
and tenderness to palpation over the right wrist.  This 
disability is not manifested by limitation of pronation to 
such severity that motion is lost beyond the last quarter of 
the arc, the hand does not approach full pronation.  There is 
no evidence of bone fusion.

4.  None of the three disabilities which are the subjects of 
this appeal have resulted in an exceptional nor unusual 
disability picture so as to render impractical the 
application of the regular schedular criteria.



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
residuals of a sprain of the right ring finger have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2005).

2.  The criteria for a disability evaluation in excess of 10 
percent for right carpal tunnel syndrome, postoperative, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2005).

3.  The criteria for a disability evaluation in excess of 10 
percent for traumatic arthritis of the right wrist have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, 
4.71a, Diagnostic Codes 5003 5213 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for disabilities of the right wrist and ring finger.

As was described in the Introduction, this case has been 
twice remanded by the Court.  The Board wishes to make it 
clear that it is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the "reasons or bases" requirement 
of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

The Board further observes, however, that this case was last 
remanded by the Court in February 2003 there were no comments 
as to the Board's substantive decision on the merits of the 
claim.  As indicated in the Introduction, both the March 2001 
and February 2003 Court Orders were based on a joint motions 
for remand.  Although the March 2001 joint motion alleged 
various errors regarding the Board's March 2000 decision, the 
more recent February 2003 joint motion addressed exclusively 
alleged deficiencies in preliminary notice and the Board's 
discussion of same in the March 2002 decision.  

The Court has stated that advancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] 
review BVA decisions in a piecemeal fashion"]; see also 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 
F.2d 331 (Fed. Cir. 1992) ["[a]dvancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court"].

The Board is therefore confident that if the Court had any 
substantive comments concerning the Board's handling of the 
merits of this case, such would have surfaced in the joint 
motion or the Court Order so that any deficiencies could be 
corrected.

The Board additionally observes that nothing has been heard 
from the veteran or his attorney since this case was 
readjudicated by the RO in a January 2006 Supplemental 
Statement of the Case (SSOC); there was no assertion that the 
notification or evidentiary development has been deficient in 
this case.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Board initially finds that its December 2003 remand 
directives have been complied with; the veteran does not 
appear to contend otherwise.  Cf. Stegall v. West, 11 Vet. 
App. 268, 271 (1998) [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance].


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  In such 
circumstances, the United States Court of Appeals for the 
Federal Circuit  has indicated that this defect can be 
remedied by a fully compliant VCAA notice issued prior to a 
readjudication of the claim.  See Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. April 5, 2006).  The Federal Circuit also 
held in Mayfield that VCAA notice need not always be 
contained in a single communication. 

The most recent joint motion to remand, dated in February 
2003, asserted that VA did not properly satisfy its duty to 
notify, and that the Board's March 2002 decision did not 
present sufficient reasons or bases to support its conclusion 
that VA had provided adequate notice of the information and 
evidence necessary to substantiate the veteran's claim.  The 
Board specifically noted these contentions as part of its 
December 2003 remand, and directed that "all notification 
required by the VCAA must be completed," and that "[i]n 
particular, the veteran should be notified of what action, if 
any, will be taken by [Veterans Benefit Administration] with 
respect to evidentiary development on each issues and what is 
the responsibility of the veteran."

Following the Board's December 2003 remand, letters were sent 
to the veteran, with copies to his attorney, in February 
2004, August 2004, March 2005, July 2005, November 2005, and 
March 2006, which provided the type of notice mandated by the 
VCAA.  For the reasons detailed below, the Board finds that, 
through these letters, the veteran has been amply informed of 
what is required of him and of VA.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The letters dated in February and August 
2004 noted the appellate issues, and informed the veteran 
that to satisfy his increased rating claims he must submit 
evidence that theses conditions had gotten worse.  Moreover, 
an addendum to the March 2006 letter contained a discussion 
regarding disability ratings, to include the fact that 
"[d]epending on the disability involved, [VA] will assign a 
rating from 0 percent to as much as 100 percent," and 
included a discussion of the type of evidence considered by 
VA, as well as what evidence the veteran should identify or 
give to VA regarding his disability evaluation(s).  

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  The Board notes 
that, with the exception of the March 2006 letter, all of the 
VCAA letters indicated to the veteran that VA would seek to 
obtain any relevant records he identified.  In addition, the 
February 2004 letter noted that the RO was requesting special 
VA examinations in accord with the Board's remand.  The more 
recent November 2005 letter stated that VA would provide a 
medical examination for the veteran, or get a medical 
opinion, "if we determine it is necessary to decide your 
claim."

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  All of the VCAA letters noted above 
contained language indicating the veteran should identify any 
relevant evidence he wanted VA to request on his behalf, and 
that he should submit any necessary release for VA to obtain 
such evidence.  The August 2004 letter also stated, in 
pertinent part, that it was the veteran's responsibility to 
make sure that VA received all requested records that were 
not in the possession of a Federal department or agency.  
Similar language was contained in the November 2005 letter.

Finally, VA must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  In pertinent part, the February 2004 
letter informed the veteran that "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know."  This letter also informed the 
veteran that "[i]f you have any additional evidence in 
you[r] possession please send it to us."  Similar language 
was contained in the subsequent March 2005 and November 2005 
letters.

The Board also wishes to note that its March 2002 decision 
included a discussion of the enhanced duty to assist under 
the VCAA.  Although this does not appear to be the specific 
type of notice contemplated by Quartuccio, supra, it is 
further evidence that the veteran was notified of what 
information and evidence VA will seek to provide.  Further, 
the Board's discussion of the appellate issues in the prior 
decisions provided information on what was necessary to 
establish higher disability ratings; i.e., these decisions 
provided notification as to the information and evidence not 
of record that was necessary to substantiate the claim.

The Board further notes that the veteran has actively 
participated in the processing of his claim, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.   In this connection, the Board observes that the 
veteran has been represented by an attorney, and submissions 
of that attorney to the Board and to the Court evidence 
familiarity with the VCAA.  Indeed, the most recent joint 
motion, to which the veteran was a party, was entirely about 
the VCAA.  It would be disingenuous, to say the least, for 
the veteran and his attorney to claim at this stage of the 
proceedings that they were not aware of what was required of 
them and of VA under the VCAA.   

There has been a significant development since the most 
recent joint motion for remand and Court Order.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of disability.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1), (2) and (3) are not at issue, as 
service connection was established for the disabilities that 
are the subject of this appeal.  The degree of disability 
[element (4)] is the subject of this appeal, and has been 
addressed by the VCAA letters noted above.  The appropriate 
effective date [element (5)] has not been contested by the 
veteran.  

Significantly, the March 2006 letter sent to the veteran, 
with a copy to his attorney, included an attachment which 
provided the specific type of notification regarding 
disability rating(s) and effective date(s) discussed by the 
Court in Dingess, supra.
As noted above, the veteran and his attorney have not 
indicated that any problems exist with respect to recent 
notice unde the VCAA, including the Dingess notice.

In view of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
him and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005); rev'd on other grounds, Mayfield 
v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006) [VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it]; see also Conway v. Principi, 353 F. 
3d 1369 (Fed. Cir. 2004) [the Veterans Claims Court shall 
"take due account of the rule of prejudicial error"]; Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

It is clear from a review of the file that any and all 
evidence pertinent to the appellate claim is of record; all 
relevant evidence has been obtained or requested.  These is 
no indication in the most recent joint motion to remand, 
dated in February 2003, that the evidentiary record is 
lacking in any way.  See Fugere, supra.  Rather, as already 
noted, this joint motion asserted that VA did not properly 
satisfy its duty to notify, and that the Board's decision did 
not present sufficient reasons or bases to support its 
conclusion that VA had provided adequate notice of the 
information and evidence necessary to substantiate the 
veteran's claim.  For the reasons stated above, the Board has 
concluded that adequate notification has been provided in 
this case.  

Moreover, the veteran has been accorded multiple VA medical 
examinations to evaluate the disabilities that are the 
subject of this appeal, with the most recent examinations 
being in September 2004.  

The Board further notes that it does not appear that there 
has been any contention following the most recent SSOC in 
January 2006 and/or the March 2006 VCAA letter that the 
notification or evidentiary record is deficient in this case.  
In addition, the Board observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been afforded the opportunity to 
present evidence and argument, to include at his January 1999 
RO hearing.  He has been, and still is represented by an 
attorney who is obviously familiar with the law and the facts 
of this case.  

Accordingly, the Board will move on to a decision on the 
merits.

Because the three disabilities that are the subject of this 
appeal involve similar legal considerations, the law and 
regulations common to all issues will be discussed together.  
In addition, for the sake of economy the matter of 
consideration of an extraschedular ratings will be addressed 
in a common discussion at the end of the decision.  

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).  Specific diagnostic codes will be 
discussed where appropriate below.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Court has also held that an appeal from an initial rating 
is a separate and distinct claim from a claim for an 
increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson, 
12 Vet. App. at 126.  Because the appeals regarding the 
carpal tunnel syndrome and traumatic arthritis of the right 
wrist are from the initial ratings assigned for these 
disabilities, the Board will review these claims on this 
basis.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  
See generally DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.



1.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a sprain to the 
right ring finger.

Analysis

Assignment of Diagnostic Code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The record reflects that the RO has evaluated the veteran's 
service-connected residuals of a sprain of the right ring 
finger pursuant to the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2005) [ankylosis of the ring finger].  
Ankylosis is the "immobility and consolidation of a joint due 
to disease, injury, surgical procedure." See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Under this Diagnostic Code, 
ankylosis of any finger other than the thumb, index finger, 
or middle finger is not compensable.  

The service-connected right ring finger could also be rated 
under Diagnostic Code 5230, [limitation of motion, ring 
finger], which also calls for the assignment of a 
noncompensable disability rating.

Schedular rating

Neither Diagnostic Code 5227 or Diagnostic Code 5230 allow 
for the assignment of a compensable disability rating.  
However, Diagnostic Code 5227 calls for the rater to consider 
whether evaluation a amputation is warranted and whether 
additional evaluation is warranted for limitation of motion 
of other digits or interference of the overall function of 
the hand.  The Board has therefore reviewed the evidence to 
see if more significant disability, in particular impacting 
the function of the hand, has been identified.

X-rays taken of the right hand in April 1993 revealed a mild 
deformity in the distal shaft of the ring finger metacarpal 
bone.  Further, the veteran testified at his January 1999 
hearing that his right ring finger was not straight anymore; 
it was bent.  However, no competent medical evidence is of 
record which actually diagnoses the veteran with ankylosis of 
the right ring finger, and the veteran dies not appear to 
contend that he cannot move the finger.    

In addition, an August 1998 VA consultation report noted that 
there was tenderness over the volar aspect of the right hand 
at the distal fourth metacarpal.  Despite the veteran's 
complaints of pain, the competent medical evidence reflects 
that motion of the fingers is normal.  For example, no 
abnormality was noted in the range of motion of the fingers 
of the right hand on an April 1993 VA examination.  During a 
May 1997 VA joints examination, the veteran demonstrated a 
full ability to flex his fingers in both hands to the distal 
palm.  Similarly, an outpatient treatment record from that 
same month found the veteran to have full range of motion of 
the right hand and good grip strength.  A February 1998 VA 
examination found the flexion of all finger joints to be 
normal.  Despite the findings of tenderness on the August 
1998 VA consultation report, as well as a palpable snap with 
extension, he was able to fully flex the fourth digit of his 
right hand.  Further, he acknowledged at his January 1999 
hearing that he had full motion of his fingers of the right 
hand.  The recent September 2004 VA neurologic examination 
also found that range of motion in the fingers was normal on 
the right hand.  

In light of this medical evidence, which consistently 
demonstrates normal ranges of motion and function of the 
fingers of the right hand, the Board sees no reason to rate 
the veteran's ring finger sprain as amputation (Diagnostic 
Code 5155) or to assign additional disability based on 
limitation of motion of other digits or limitation of 
function of the right hand, as none has been identified.

Although the Board does not doubt that the finger may be bent 
and that it may be tender, the severity of the service-
connected disability is adequately reflected by the current 
noncompensable evaluation.  

The Board acknowledges that the joint motion for remand which 
was the basis for the Court's March 2001 Order directed the 
Board, in part, to provide discussion of the severity of the 
veteran's ring finger disability, to include readjudication 
of his entitlement to a separate disability rating for the 
right ring finger under 38 C.F.R. 
§ 4.59.  Moreover, it was contended on behalf of the veteran 
in December 2001 that a separate compensable evaluation is 
warranted for his service-connected right ring finger under 
the provisions of 38 C.F.R. § 4.59 (2005) because there was 
arthritis of the joint with deformity.

The Board discussed whether such a separate rating was 
warranted in its March 2002 decision, and concluded that it 
was not.  The more recent February 2003 joint motion for 
remand did not assert that this analysis was incorrect.  See 
Fugere, supra.  Nevertheless, for the sake of completeness, 
the Board will reiterate its conclusion regarding this 
matter.

There is X-ray evidence of arthritis of the right ring 
finger, in the form of May 1997 X-ray findings of minimal 
spur formation in the distal interphalangeal joint.
In Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), the 
Court held that a separate compensable rating could be 
assigned for arthritis based on X- ray findings and painful 
motion under 38 C.F.R. § 4.59 when involving a major joint or 
group of joints.  However, since the right ring finger is not 
a major joint or group of joints, see 38 C.F.R. § 4.45(f) 
(2005), a separate compensable evaluation is not warranted 
for the veteran's service-connected right ring finger under 
38 C.F.R. § 4.59 (2005).

In short, for reasons and bases expressed above the Board 
concludes that a noncompensable disability rating is properly 
assigned for the service-connected strain of the veteran's 
right ring finger.



DeLuca considerations

The Board is cognizant of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, as well as the holding in DeLuca, 
supra.  However, in Johnston v. Brown, 10 Vet. App. 80, 85 
(1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available, it is not 
necessary to consider whether 
38 C.F.R. § 4.40 and 4.45 are applicable. In the instant 
case, the veteran is receiving the maximum rating allowable 
under Diagnostic Codes 5227 and 5230, zero percent.    

The Board further observes that none of the DeLuca factors 
are in fact present.  As discussed above, the record has 
consistently shown full range of motion of the fingers of the 
right hand, to include the service-connected ring finger.  

In view of the foregoing, the record does not contain 
objective evidence by which it can be factually ascertained 
that there is or would be any functional impairment 
attributable to the veteran's complaints of  pain which would 
warrant a schedular rating in excess of the current 
noncompensable rating in effect for his right ring finger.  
Therefore, the factors to be considered pursuant to 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and DeLuca, do not provide any basis 
for an increased rating for this disability.

As has been alluded to above, the matter of an extraschedular 
rating will be addressed in a common discussion below.

2.  Entitlement to an increased disability rating for 
service-connected right carpal tunnel syndrome, 
postoperative, currently evaluated as 10 percent disabling.

Schedular criteria

The RO has assigned a 10 percent disability evaluation to the 
veteran's right carpal tunnel syndrome under 38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2005), paralysis of the median 
nerve.  Under this Diagnostic Code, a 70 percent evaluation 
is assigned for complete paralysis of the median nerve of the 
major extremity.  A 50 percent disability evaluation is 
assigned for severe incomplete paralysis of the median nerve 
of the major extremity.  A 30 percent evaluation is assigned 
for moderate incomplete paralysis of the median nerve of the 
major extremity.  A 10 percent evaluation is assigned for 
mild incomplete paralysis of the median nerve of the major 
extremity.  

The record reflects that the veteran's right hand is his 
major or dominant extremity.
See 38 C.F.R. § 4.69 (2005) [a distinction is made between 
major (dominant) and minor musculoskeletal groups for rating 
purposes, and only one extremity is to be considered major].

The Board observes that words such as "mild", "moderate" and 
"severe" are not defined in the VA Schedule for rating 
Disabilities, 38 C.F.R. Part 4 (2005).  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. § 4.6 (2005).  

Analysis

Schedular rating

Initially, the Board notes that in evaluating the veteran's 
service-connected carpal tunnel syndrome right wrist, it is 
mindful of the fact that he is also service-connected for 
traumatic arthritis of the right wrist, evaluated as 10 
percent disabling pursuant to Diagnostic Codes 5010 and 5213 
(2005).  Consequently, the Board must be cognizant of the 
anti-pyramiding provisions of 38 C.F.R. § 4.14 (2005) [the 
evaluation of the same disability under various diagnoses is 
to be avoided] in evaluating the carpal tunnel syndrome.  
Evaluation of the service-connected traumatic arthritis of 
the right wrist will be discussed below.

The competent medical evidence reflects that the veteran's 
service-connected right carpal tunnel syndrome of the right 
wrist is manifested by pain, decreased sensation, reduced 
grip strength, and mild weakness in the median innervated 
muscles, especially when compared to the left side.  There is 
also medical evidence of tenderness over the median nerve at 
the wrist.  However, as will be discussed below even when 
taking into account his complaints of pain, this impairment 
is productive of no more than a mild disability; it is not of 
such severity as to constitute moderate incomplete paralysis.

In reviewing the medical records, the Board finds it 
significant that these records consistently refer to the 
veteran's disability as "mild".  Although such 
characterizations are not necessarily dispositive, they 
constitute powerful evidence, since that have been rendered 
by experienced medical professionals after evaluation of the 
wrist.   

Specifically, a December 1992 electrodiagnostic consultation 
revealed that there was some mild decrease in the distal 
latency of the median sensory.  Thereafter, a January 1993 
treatment record determined that the veteran had mild 
residuals from the carpal tunnel syndrome and mild limitation 
to light activity with the right wrist due to the aching and 
pain from the carpal tunnel syndrome residuals.  The April 
1993 VA examination report reflects a diagnosis of mild 
residual nerve damage from the carpal tunnel syndrome with 
chronic pain and mild limitation of motion of the right hand.  
In addition, this examination noted that there was no 
swelling or deformity of the right hand.  The August 1998 VA 
consultation report noted, on motor examination, that there 
was mild weakness in a diffuse distribution of the right arm.  
Moreover, it was noted on the recent September 2004 VA 
neurologic examination that a nerve conduction study in April 
2004 revealed mild prolongation of the right median distal 
sensory nerve latency, with no change since the year 2000.

As already noted, characterizations of a service-connected 
disabilities by examining and treating medical professionals 
is not dispositive of an issue; the Board must consider all 
evidence of record.  See 38 C.F.R. § 4.6 (2005).  However, 
the Board cannot help but be impressed by the consistency of 
these descriptions, which were made over a lengthy period of 
time by different health care providers.  The Board also 
finds it significant that there appears to be no descriptions 
of the disability as worse than mild, and the veteran has not 
identified any.  

Moreover, despite his decreased grip strength, he is still 
able to make a fist, as he acknowledged at his January 1999 
hearing.  The Board reiterates that, as it discussed in 
connection with the first issue on appeal, the medical 
evidence consistently shows that the veteran has full range 
of motion of the fingers of the right hand and normal 
function of the hand.  

Based on a review of the entire record, the Board finds that 
the objective medical evidence reflects that the veteran's 
carpal tunnel syndrome has resulted in no more than mild 
incomplete paralysis of the right wrist, and he therefore 
does not meet or nearly approximate the criteria for a rating 
in excess of 10 percent under Diagnostic Code 8515.  The 
veteran through counsel has proffered no specific argument or 
pointed to no specific evidence which would suggest 
otherwise.

DeLuca considerations

The Board notes that the veteran has indicated his carpal 
tunnel syndrome is manifested by pain.  However, this 
disability is rated as a neurological disability under 38 
C.F.R. § 4.124a (2005) rather than as a musculoskeletal 
disability under 38 C.F.R. §§ 4.71a and/or 4.73 (2005).  The 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2005) are for 
specific application to the musculoskeletal system.  Compare 
38 C.F.R. §§ 4.40 (2005) with 38 C.F.R. §§ 4.120 et seq.  
Accordingly, the Board does not believe DeLuca provisions are 
for consideration with respect to this issue, which involves 
neurological, not musculoskeletal, symptoms.  

Even if DeLuca considerations were for application, the fact 
that the competent medical evidence has consistently shown no 
more than mild impairment due to the carpal tunnel syndrome 
would be probative evidence against finding that there was 
objective evidence which supported a rating in excess of the 
currently assigned 
10 percent.  That is, weakness, fatiguability, incoordination 
and the like have not been demonstrated.  The veteran's right 
hand function is normal. 

As noted above, the veteran's right wrist is separately rated 
under musculoskeletal codes, Diagnostic Codes 5010 and 5213 
(2005).  The Board will discuss DeLuca in connection with 
that issue immediately below.

Fenderson considerations

In evaluating the veteran's carpal tunnel syndrome, the Board 
is cognizant of the potential applicability Fenderson, supra, 
concerning "staged" ratings.  However, the medical evidence 
does not show that there has been any significant change in 
the severity of his right upper extremity symptoms due to 
carpal tunnel syndrome during the pendency of this case, and 
the veteran has pointed to no such change.  The Board 
reiterates that examiners have consistently described the 
veteran's carpal tunnel syndrome as mild, and there is no 
other evidence of a period in which the disability was other 
than mild.  

Therefore, the Board concludes that there are no distinctive 
periods where the objective medical evidence indicates the 
impairment attributable to the service-connected carpal 
tunnel syndrome met or nearly approximated the schedular 
criteria for a rating in excess of 10 percent.

3.  Entitlement to an increased disability rating for 
service-connected traumatic arthritis of the right wrist, 
currently evaluated as 10 percent disabling.

Schedular criteria

Diagnostic Code 5010, provides that arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2005).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2005), degenerative arthritis is rated based on limitation 
of motion of the affected joint.

The Board notes that limitation of wrist motion is evaluated 
pursuant to the criteria found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  This Diagnostic Code provides for a 
maximum rating of 10 percent, which is the currently assigned 
rating.  

The veteran's service-connected traumatic arthritis of the 
right wrist has also been evaluated pursuant to the criteria 
found at 38 C.F.R. § 4.71a, Diagnostic Code 5213, which 
evaluated impairment of supination and pronation.

Under Diagnostic Code 5213, limitation of supination of 
either forearm to 
30 degrees or less warrants a 10 percent evaluation.  
Limitation of pronation of the forearm of either upper 
extremity warrants a 20 percent evaluation if motion is lost 
beyond the last quarter of the arc and the hand does not 
approach full pronation. 
A  30 percent evaluation is warranted when limitation of 
pronation of the forearm of the major upper extremity is lost 
beyond the middle of the arc.  

Further under Diagnostic Code 5213, bone fusion with the hand 
fixed near the middle of the arc or in moderate pronation in 
either upper extremity warrants a 
20 percent evaluation.  Bone fusion with the hand fixed in 
full pronation warrants a 30 percent evaluation in the major 
extremity and a 20 percent evaluation in the minor extremity.  
Bone fusion with the hand fixed in supination or 
hyperpronation warrants a 40 percent evaluation for the major 
upper extremity and a 30 percent evaluation for the minor 
extremity.  

The Board also notes that 38 C.F.R. § 4.71, Plate I (2005) 
concerning ranges of motion of the forearm, indicates that 
normal forearm pronation is zero degrees to 80 degrees; 
normal supination is zero degrees to 85 degrees.  Full wrist 
dorsiflexion or extension is zero degrees to 70 degrees.  
Full wrist palmar flexion is zero degrees to 80 degrees.  
Full wrist ulnar deviation is zero degrees to 45 degrees.  
Full wrist radial deviation is zero degrees to 20 degrees.

Analysis

Schedular rating

As noted above, under Diagnostic Code 5215, the currently 
assigned 10 percent is the maximum rating for limitation of 
motion of a wrist.

With respect to Diagnostic Code 5213, the service-connected 
arthritis of the veteran's right wrist is not manifested by 
limitation of pronation of such severity that motion is lost 
beyond the last quarter of the arc, nor does the hand not 
approach full pronation.  The most recent VA joints 
examination in September 2004 showed range of motion of the 
right wrist was as follows: dorsiflexion was 50 degrees out 
of 70 degrees; palmar flexion was 40 degrees out of 80 
degrees; radial deviation was 15 degrees out of 20 degrees; 
and ulnar deviation was 30 degrees out of 45 degrees.  

The Board further notes that there is no competent medical 
evidence of bone fusion.  The only surgical procedure that 
appears to have been done to the right hand was carpal tunnel 
release in 1991.  Moreover, the September 2004 VA joints 
examination noted that X-rays revealed no fracture or 
degenerative change, although there was a small soft tissue 
calcification adjacent to the ulnar styloid process.

In light of the foregoing, the Board finds that the record 
reflects that the demonstrated ranges of motion of the right 
upper extremity are adequately reflected by the current 10 
percent rating, and that the disability picture resulting 
from the veteran's service-connected right wrist arthritis 
does not meet or nearly approximate the criteria for a rating 
in excess of 10 percent under Diagnostic Code 5213.  
The Board reiterates that the veteran is also compensated 10 
percent for his other service-connected right writ 
disability, carpal tunnel syndrome.

DeLuca considerations

The Board has given thought to the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, as well as the holding in DeLuca, 
supra.  During the September 2004 VA joints examination  the 
veteran reported that he experienced right wrist pain on a 
daily basis.  Moreover, he reported that he had flare-ups 
approximately 2 times per week after overuse of the right 
wrist; that a cockup splint was required during these flare-
ups; and that the wrist had fatigability secondary to the 
pain.

However, the record does not contain any objective evidence 
of functional impairment attributable to the veteran's 
complaints of right wrist pain which would warrant a 
schedular rating in excess of the 10 percent evaluation 
currently in effect. As has been discussed above, the 
objective medical evidence has consistently shown that 
overall impairment of the right hand has been no more than 
mild.  
The Board concludes, based on its review of the entire 
record, that the impairment attributable to the veteran's 
service-connected traumatic arthritis of the right wrist 
warrants no more than the current schedular rating of 10 
percent.

Fenderson considerations

As with the carpal tunnel syndrome, the medical evidence does 
not show that there has been any significant change in the 
severity of his right wrist traumatic arthritis during the 
pendency of this case, and the veteran has pointed to no such 
change.  Staged ratings are therefore not appropriate.  

Extraschedular ratings

The Court has held that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996). Under Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96. However, the Board can 
address the matter of referral to appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  See 38 
C.F.R. § 3.321(b)(1) (2005).

The veteran has pointed to nothing in connection with either 
of the three disabilities here under consideration which may 
be termed exceptional or unusual, and the Board, after a 
review of the record, has similarly been unable to identify 
an exceptional or unusual disability picture. 

Although the record indicates various periods of outpatient 
treatment and evaluation, there are no other indications of 
hospitalization for any of these disabilities.  Thus, none of 
these disabilities is of such severity as to require frequent 
periods of hospitalization.  

In addition, none of the disabilities has been described by 
examiners as being in any way out of the ordinary clinically.  
It appears that the only surgical procedure the veteran has 
undergone for any of the three disabilities was a carpal 
tunnel release in 1991.  A has been discussed in connection 
with all three issues above, examiners have been remarkably 
consistent in describing the veteran's right hand disability 
as being "mild".

The contentions advanced by and on behalf the veteran 
indicate that he is asserting the disabilities have resulted 
in marked interference with employment.  For example, he 
testified at his January 1999 hearing that his service-
connected right wrist disabilities severely impact his 
ability to work.  Moreover, it was contended on behalf of the 
veteran in December 2001, and alluded to in the March 2001 
joint motion as an issue that needed to be addressed, that 
the veteran's inability to hold  tools with his right hand, 
his inability to work every day due to his service-connected 
disabilities, and his need to compensate for his service-
connected right hand disabilities by relying on his left 
upper extremity warrant an extraschedular evaluation.

Based upon a review of the record, the Board concludes that 
the medical evidence does not support the veteran's account 
of marked interference with employment due to his service-
connected disabilities of the right hand.  For example, there 
was only mild right hand limitation of range of motion and 
strength on examination in April 1993; the May 1997 joint 
examination found there was no functional loss demonstrated 
in the veteran's right hand and upper extremity; although he 
had reduced right hand grip strength; he had only mild 
weakness involving rotation, supination, and pronation in the 
right wrist on the May 1997 neurological evaluation; a May 
1997 outpatient record noted right wrist pain with full range 
of motion and good grip strength; the February 1998 VA 
examination showed only mild weakness of the wrist; the 
August 1998 VA consultation revealed only mild weakness in 
the right upper extremity on motor examination; and, as noted 
on the September 2004 VA neurologic examination, an April 
2004 nerve conduction study revealed only mild prolongation 
of the right median distal sensory nerve latency, with no 
change since 2000.

Thus, the physical findings of record reveal right upper 
extremity symptomatology that is essentially no more than 
mild.  The Board places greater weight of probative value on 
the numerous objective medical evaluations of the veteran 
than it does on his own subjective statements.  

Moreover, and significantly in the opinion of the Board, 
while the veteran asserted during his January 1999 hearing 
that his service-connected right wrist disabilities severely 
impact his ability to work, he testified at the hearing that 
he stopped working in 1997 primarily due to a nonservice-
connected left wrist disability.  Similarly, the May 2004 
physical therapy note stated that the veteran had been 
unemployed since January 2001, secondary to a right shoulder 
and a right knee injury which took place at work.  
Nevertheless, he reported at the September 2004 VA joints 
examination that he was currently employed as a coach for 
mentally handicapped persons, and that he was able to do his 
usual activities.  Consequently, it appears that the veteran 
is in fact able to work, notwithstanding the service-
connected right hand disabilities.  Moreover, to the extent 
there were periods of unemployment, the record indicates that 
such periods were due to nonservice-connected disabilities.  

As noted in the prior March 2002 Board decision, the March 
2001 joint motion for remand referred to the veteran's 
"application for vocational rehabilitation".  Then, as now, 
the Board observes that the mere filing of an application for 
vocational rehabilitation is not evidence that a disability 
exists.

The veteran stated during a vocational rehabilitation 
consultation in July 1993 that he had been unable to work for 
three years due to his right carpal tunnel syndrome.  
Further, the evaluation report noted an apparent inability 
for the veteran to return to his former occupation as an 
automobile mechanic, due to constant pain and weakness in his 
right hand and arm.  However, the Board notes that the person 
writing the report did not have access to the veteran's 
medical records and that the consultant was not a physician.  
Further, the report appears to be based on the veteran's 
subjective history; it does not contain an independent 
finding on the veteran's employability based on the medical 
and other evidence on file.  

The Board places little weight of probative value on that 
report.  It is now well established that information from a 
veteran which is merely transcribed by another still amounts 
only to a statement from the veteran.  See Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that an opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described].

Crucially, the conclusion contained in the 1993 report was 
not subsequently borne out.  There is no evidence in the 
claims files that the veteran ever underwent vocational 
rehabilitation.  In addition, as discussed above, it appears 
that he continued to work until at least September 2004, and 
that periods of unemployment have been the result of 
unrelated/nonservice-connected disabilities.

In short, despite the veteran's contentions as to the 
severity of his functional impairment due to his service-
connected right upper extremity disabilities, there is no 
medical or other evidence on file of significant functional 
impairment of the right upper extremity and no indication 
that his service-connected right upper extremity disabilities 
result in marked interference with employment.

The Board has no reason to doubt that the veteran's 
disabilities of the right wrist and hand cause him discomfort 
and may limit his efficiency in certain tasks, including 
work-related activities.  This alone, however, does not 
present an exceptional or unusual disability picture and is 
not reflective of any factor which takes the veteran outside 
of the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board concludes that the severity of the 
three disabilities on appeal are adequately reflected by 
their current schedular ratings, and that none of these 
disabilities warrants the assignment of an extraschedular 
rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2005).

Conclusion

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's 
claims.  Because the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to a compensable evaluation for service-connected 
residuals of a sprain to the right ring finger is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected right carpal tunnel syndrome is denied.

Entitlement to a disability evaluation in excess of 10 
percent for service-connected traumatic arthritis of the 
right wrist is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


